DETAILED ACTION
This Final action is in response to an amendment filed 7/29/2022.  Currently claims 1, 3-5, 8, 10-12, 15, 17-18 and 22-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ashbrook in US 2013/0106710 (hereinafter Ashbrook) in view of Piot et al. in US 2020/0310621 (hereinafter Piot).

Regarding claim 1, Ashbrook discloses determining a set of touch sensitivity modification conditions (Ashbrook’s par. 53-54, 56-63, 65, 74-75 and Figs. 12-13: triggering conditions), the set of touch sensitivity modification conditions specifying particular touch sensitivity modifications (Ashbrook’s par. 51-52, 65, 73 and Figs. 12-13: levels of sensitivity) to be made under particular contextual conditions (Ashbrook’s par. 45, 50-52, 65, 73, 82); receiving a current touch interaction from a device of a user (Ashbrook’s par. 42, 58-60, 63-64, 71-75); analyzing the current touch interaction (Ashbrook’s par. 58-60, 63-64, 71-76) to determine whether a touch sensitivity modification condition of the set of touch sensitivity modification conditions is met (Ashbrook’s par. 75-76: whether current sensitivity is the desired sensitivity according to triggering condition), wherein at least a first touch sensitivity modification condition indicates that a sensitivity of the device is increased such that an input pressure required to execute a touch action on the device is decreased (Ashbrook’s par. 52: higher sensitivity is lower magnitude threshold, where the magnitude threshold is pressure per par. 45) in response to observing a first context of the user (Ashbrook’s par. 52, 64, 71-72, 76) wherein at least a second touch sensitivity modification condition such that the input pressure required to execute the touch action on the device is increased (Ashbrook’s par. 52: lower sensitivity is higher magnitude threshold, where the magnitude threshold is pressure per par. 45) in response to observing a second context of the user (Ashbrook’s par. 68-69, 73, 78-79); and modifying (in response to determining that the touch sensitivity modification condition is met (Ashbrook’s par. 75-76: whether current sensitivity is the desired sensitivity according to triggering condition), a touch sensitivity of the device of the user (Ashbrook’s par. 77 and Figs. 12-13).
Ashbrook fails to disclose receiving a set of touch history data, wherein the set of touch history data indicates a set of unintended touch interactions mapped to contextual data in which each unintended touch interaction occurs or wherein the set of touch sensitivity modifications conditions are determined using a machine learning algorithm.
However, in the same field of endeavor of unwanted touch, Piot discloses analyzing (Piot’s par. 183: learning system) a set of touch history data (Piot’s par. 183: data set for an a priori process including an activity map per par. 177) that indicates a set of unintended touch interactions (Piot’s par. 183: unwanted touches indication I such as unwanted touches of par. 176, 180) mapped to contextual data in which each unintended touch interaction occurs (Piot’s par. 183: context input C such as context information of par. 176, 178-180) and determining touch sensitivity modification conditions (Piot’s par. 182: whether wanted or unwanted touch to report or not per par. 153) using a machine learning algorithm (Piot’s par. 182).
Therefore, it would have been obvious to one of ordinary skill in the art, to use Piot’s teaching of analyzing history data indicating a set of unintended touch interaction mapped to contextual data as the data used to determine sensitivity modifications and the teachings of using a machine learning algorithm to determine the conditions for touch sensitivity modification in Ashbrook’s invention (Ashbrook’s par. 68, 75-77), in order to obtain the benefit of better performance by training the system with the shapes of intended touch according to context and avoiding more processing (Piot’s par. 205-206, 259, 177) and because Ashbrook already discloses accidental input (Ashbrook’s par. 68: brush while in pocket) and intended user input (Ashbrook’s par. 75: user input while in pocket). 
By doing such combination, Ashbrook in view of Piot disclose:
A method (Ashbrook’s par. 1) comprising:
receiving a set of touch history data (Piot’s par. 183: data set for an a priori process including an activity map per par. 177, this data set includes the touch data of Ashbrook’s par. 42), wherein the set of touch history data indicates a set of unintended touch interactions (Piot’s par. 183: unwanted touches indication I such as unwanted touches of par. 176, 180, which upon combination include accidental input of Ashbrook’s par. 68) mapped to contextual data (Piot’s par. 183: context input C such as context information of par. 178-180 which is equivalent to Ashbrook’s par. 45, 50-52, 65, 73, 82: e.g., obstructed/unobstructed touchscreen, power-save mode, user input, incoming call, playing music, etc.) in which each unintended touch interaction occurs (Piot’s par. 176, 180 and Ashbrook’s par. 68);
determining, based on an analysis of the set of touch history data (Piot’s par. 183: learning system), a set of touch sensitivity modification conditions (Ashbrook’s par. 53-54, 56-63, 65, 74-75 and Figs. 12-13: triggering conditions), the set of touch sensitivity modification conditions specifying particular touch sensitivity modifications (Ashbrook’s par. 51-52, 65, 73 and Figs. 12-13: levels of sensitivity) to be made under particular contextual conditions (Ashbrook’s par. 45, 50-52, 65, 73, 82: e.g., obstructed/unobstructed touchscreen, power-save mode, user input, incoming call, playing music, etc.), wherein the set of touch sensitivity modification conditions (Ashbrook’s par. 53-54, 56-63, 65, 68, 74-75 and Figs. 12-13: triggering conditions) are determined using a machine learning algorithm (e.g. Ashbrook’s par. 68: accidental input as triggering condition to change sensitivity is determined using machine learning per Piot’s par. 182-183);
receiving a current touch interaction from a device of a user (Ashbrook’s par. 58-60, 63-64, 71-75: user input, par. 42: user input is input to touchscreen);
analyzing the current touch interaction (Ashbrook’s par. 58-60, 63-64, 71-75: user input as triggering condition, par. 76: determination of touchscreen sensitivity based on triggering condition) to determine whether a touch sensitivity modification condition (Ashbrook’s par. 75: triggering condition) of the set of touch sensitivity modification conditions is met (Ashbrook’s par. 75-76: whether current sensitivity is the desired sensitivity according to triggering condition), 
wherein at least a first touch sensitivity modification condition (Ashbrook’s par. 75: triggering condition, e.g. obstructed) indicates that a sensitivity of the device is increased (Ashbrook’s par. 76: high sensitivity) such that an input pressure required to execute a touch action on the device is decreased (Ashbrook’s par. 52: higher sensitivity is lower magnitude threshold, where the magnitude threshold is pressure per par. 45) in response to observing a first context of the user (Ashbrook’s par. 52, 64, 71-72, 76: obstruction, first user input received, power-save mode),
wherein at least a second touch sensitivity modification condition (Ashbrook’s par. 75: triggering condition, e.g. par. 68-69, 73, 78-79: obstructed, power-save mode) indicates that the sensitivity of the device is decreased (Ashbrook’s par. 76-77: low sensitivity) such that the input pressure required to execute the touch action on the device is increased (Ashbrook’s par. 52: lower sensitivity is higher magnitude threshold, where the magnitude threshold is pressure per par. 45) in response to observing a second context of the user (Ashbrook’s par. 68-69, 73, 78-79: obstructed, power-save mode); and
modifying (Ashbrook’s par. 77 and Figs. 12-13), in response to determining that the touch sensitivity modification condition is met (Ashbrook’s par. 75-76: whether current sensitivity is the desired sensitivity according to triggering condition), a touch sensitivity of the device of the user (Ashbrook’s par. 77).

Regarding claim 8, Ashbrook in view of Piot discloses a system (Ashbrook’s par. 1) comprising:
one or more processors (Ashbrook’s Fig. 1 and par. 9); and
one or more computer-readable storage media (Ashbrook’s Fig. 1 and par. 9: memory) storing program instructions (Ashbrook’s par. 9) which, when executed by the one or more processors (Ashbrook’s par. 9), are configured to cause the one or more processors (Ashbrook’s par. 9) to perform a method as described for claim 1.

Regarding claim 15, Ashbrook in view of Piot discloses a computer program product (Ashbrook’s par. 9-10) comprising one or more computer readable storage media (Ashbrook’s Fig. 1 and par. 9: memory), and program instructions (Ashbrook’s par. 9) collectively stored on the one or more computer readable storage media (Ashbrook’s par. 9), the program instructions comprising instructions configured to cause one or more processors (Ashbrook’s Fig. 1 and par. 9) to perform a method as described for claim 1.

Regarding claims 3, 10 and 17, Ashbrook in view of Piot disclose wherein the touch sensitivity modification condition (Ashbrook’s par. 53-54, 56-63, 65, 74-75 and Figs. 12-13: triggering conditions, e.g. par. 54: amount of type of movement) specifies that sensitivity of the device is modified (Ashbrook’s Figs. 12-13 and par. 50-52, 65, 73-75) in response to the user being in a first physical activity state (Ashbrook’s par. 54: walking). 

Regarding claim 22, Ashbrook in view of Piot disclose wherein the machine learning algorithm is a neural network (upon combination with Piot’s par. 182).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ashbrook in view of Piot as applied above, in further view of Kies et al. in US 2019/0114005 (hereinafter Kies) and Matsuda et al. in US 2001/0014616 (hereinafter Matsuda).
Ashbrook in view of Piot fail to disclose wherein the touch sensitivity modification condition specifies that sensitivity of the device is modified in response to the user being in a first temperature. However, in the same field of endeavor of unintended input, Kies discloses wherein the touch sensitivity modification condition (Kies’s Fig. 3 and par. 69: output No of step 306) specifies that sensitivity of the device is modified (Kies’s Fig. 3 and par. 69: sensitivity increased when inconsistent with in-hand operation) in response to a mobile device held in-hand being in a first temperature (Kies’s par. 69-70: temperature profile inconsistent with in-hand operation, par. 29: temperature profile is of device held by hand). Kies also discloses the temperature profile obtained by using a heat sensor when the device is being operated by a hand of a user (Kies’s par. 33).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kies’s teachings in Ashbrook in view of Piot’s invention, in order to obtain the benefit of adapting the touchscreen according to whether the device is in-hand (Kies’s Fig. 3 and par. 4). 
Still, Ashbrook in view of Piot and Kies fail to explicitly disclose the user being in a first temperature. Nevertheless, in the related field of endeavor of heat sensors on mobile devices, Matsuda discloses the heat sensor of a mobile device detecting a human body being in a first temperature (Matsuda’s par. 67).
Thus, it would also have been obvious to one of ordinary skill in the art that Ashbrook in view of Piot and Kies’s invention would measure the hand being in a first temperature (as taught by Matsuda’s par. 67 with the heat sensor measuring the human body temperature), in order to obtain the predictable result of determining whether the device with heat sensor is in-hand (Kies’s par. 29, 33, 69-70).
By doing such combination, Ashbrook in view of Piot, Kies and Matsuda disclose:
wherein the touch sensitivity modification condition (Kies’s Fig. 3 and par. 69: output No of step 306 equivalent to Ashbrook’s Figs. 12-13: triggering conditions) specifies that sensitivity of the device is modified (Kies’s Fig. 3 and par. 69: sensitivity increased when inconsistent with in-hand operation equivalent to Ashbrook’s Figs. 12-13 modified levels of sensitivity) in response to the user being in a first temperature (Kies’s par. 69-70: temperature profile inconsistent with in-hand operation, par. 29: temperature profile is of device held by hand and Matsuda’s par. 67: heat sensor on mobile device detecting temperature of human body).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ashbrook in view of Piot as applied above, in further view of Crawford et al. n US 2016/0070339 (hereinafter Crawford).
Ashbrook in view of Piot fails to disclose wherein the touch sensitivity modification condition specifies that sensitivity of the device is modified in response to a heart rate of the user exceeding a heart rate threshold. However, in the related field of endeavor of determining valid touches (Crawford’s par. 104-105), Crawford discloses wherein the touch sensitivity modification condition (Crawford’s par. 104-105: inadvertent touch during sleep equivalent to Ashbrook’s Figs. 12-13: triggering conditions) specifies that sensitivity of the device is modified (Crawford’s par. 104-105: disable decoding of signals when inadvertent touch during sleep equivalent to Ashbrook’s Figs. 12-13 modified levels of sensitivity) in response to a heart rate of the user exceeding a heart rate threshold (Crawford’s par. 235: sleep is determined when heart rate below a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art to use Crawford’s teachings in Ashbrook in view of Piot’s invention in order to obtain the benefit of preventing inadvertent contact during sleep (Crawford’s par. 104).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ashbrook in view of Piot as applied above, in view of Balasubramanian et al. in US 2015/0355716 (hereinafter Bala).
Ashbrook in view of Piot fail to disclose wherein the touch sensitivity modification condition specifies that sensitivity of the device is modified in response to a current time being within a time range. However, in the same field of endeavor, Bala discloses wherein the touch sensitivity modification condition (Bala’s pg. 4 par. 34: see Table: Mode/Operating environment: Time of day which is equivalent to Ashbrook’s Figs. 12-13: triggering conditions) specifies that sensitivity of the device is modified (Bala’s pg. 4 par. 34: see Table: Gesture Preprocessing Logic: ignore gesture equivalent to Ashbrook’s Figs. 12-13 modified levels of sensitivity) in response to a current time being within a time range (Bala’s pg. 4 par. 34: see Table: ignore gesture at Time of Day).
Therefore, it would have been obvious to one of ordinary skill in the art at to use Bala’s teachings in Ashbrook in view of Piot’s invention, in order to obtain the benefit of controlling inadvertent input based on operating mode of a mobile device (Bala’s par. 9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ashbrook in view of Piot as applied above, in further view of Kies.
Ashbrook in view of Piot fail to disclose wherein the touch sensitivity modification condition specifies that sensitivity of the device is modified in response to a brightness in an environment of the user exceeding a brightness threshold. However, in the same field of endeavor of unintended input, Kies discloses wherein the touch sensitivity modification condition (Kies’s par. 10, 79, 81: what surface is outward facing based on which is darkest/lightest equivalent to Ashbrook’s Figs. 12-13: triggering conditions) specifies that sensitivity of the device is modified (Kies’s par. 10, 39, 79, 81: sensitivity increased when outward facing based on light sensor equivalent to Ashbrook’s Figs. 12-13 modified levels of sensitivity) in response to a brightness in an environment of the user (Kies’s par. 79: brightness in pocket where device is located) exceeding a brightness threshold (Kies’s par. 79: darkest or lightest with respect to opposite surface).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kies’s teachings in Ashbrook in view of Piot’s invention, in order to obtain the benefit of adapting the touchscreen according to whether the device is in a pocket and facing outward (Kies’s par. 79-81).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ashbrook in view of Piot as applied above, in further view of Kim in US 2013/0187882 (hereinafter Kim).
	
Regarding claim 24, Ashbrook in view of Piot fail to disclose wherein modifying the touch sensitivity of the device of the user is completed for a predetermined time period in response to determining that the touch sensitivity condition is met.
	However, in the same field of endeavor of modifying touch sensitivity, Kim discloses modifying the touch sensitivity of the device of the user is completed for a predetermined time period in response to determining that the touch sensitivity condition is met (Kim’s Fig. 2 and par. 39, 42-43: steps 203, 205 and 206 and Fig. 3 steps 301-304, 306 per par. 47-53). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teachings in Ashbrook in view of Piot’s method  in order to obtain the benefit of automatically adjusting the sensitivity to meet both tap and move inputs (Kim’s par. 9-10, 44). By doing such combination, Ashbrook in view of Piot and Kim disclose:
modifying the touch sensitivity of the device of the user (Ashbrook’s par. 77 equivalent to Kim’s Figs. 2-3 and par. 39, 47: step 203/302) is completed for a predetermined time period (Kim’s Figs. 2-3 and par. 42, 51: output No from step 205/304) in response to determining that the touch sensitivity condition is met (Kim’s Figs. 2-3 and par. 38, 47: steps 202/301 which is equivalent to a triggering condition of Ashbrook’s par. 53-54, 56-63, 65, 74-75 and Figs. 12-13, e.g. user input of par. 5).

Regarding claim 25, Ashbrook in view of Piot and Kim disclose receiving a second touch interaction within the predetermined time period (Kim’s Fig. 3 and par 49-51 a second tap on the loop 303→304:YES→306:NO→303);
not analyzing the second touch interaction to determine whether the touch sensitivity modification condition is met (Kim’s Fig. 3 and par. 301: the analyzing occurred at step 301 outside of the loop 303→304:YES→306:NO→303, this analyzing is equivalent to Ashbrook’s par. 75-76: whether current sensitivity is the desired sensitivity according to triggering condition) based on the second touch interaction being received within the predetermined time period (Kim’s Fig. 3: output Yes in step 303 to be in the loop 303→304:YES→306:NO→303).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the arguments presented on the Remarks filed 7/29/2022 are persuasive. Furthermore, the prior art fails to disclose ALL limitations of claim 1 in addition to ALL limitations of claim 23.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. On the Remarks pgs. 10-11, Applicant argues with respect to independent claims 1, 8 and 15, that the combination of Ashbrook and Piot fail to disclose “wherein the set of touch sensitivity modification conditions are determined using a machine learning algorithm” because Ashbrook fails to disclose any of the triggering conditions for modifying touch sensitivity to be determined based on machine learning algorithms, and that Piot using machine learning to detect wanted/unwanted touches is not the same as a touch sensitivity modification.
The office must respectfully disagree; please note that the instant specification only mentions in par. 31 “machine learning…based analysis methods can be implemented to determine touch sensitivity modifications” and in par. 45 “machine learning techniques can be applied to derive touch sensitivity modification conditions from historical touch data”, but the specification does not explain or exemplify any specific touch sensitivity modification conditions being determined using a machine learning algorithm, and thus, it appears from the specification that machine learning algorithms (in general) can be used to determine touch sensitivity modification conditions (in general).  As such, when Piot teaches using ML algorithms to differentiated between wanted and unwanted touches (Piot’s par. 182) which provides the benefit of better performance (Piot’s par. 205-206), it would have been obvious to one of ordinary skill in the art to apply ML algorithms to determine Ashbrook’s triggering conditions that reduce accidental input (Ashbrook’s par. 68).
On the Remarks pg. 12, Applicant argues with respect to claims 3, 10 and 17 that walking in Ashbrook’s par. 54 is not a triggering condition and therefore Ashbrook fails to disclose “the touch sensitivity modification condition specifies that the sensitivity of the device is modified in response to the user being in a first physical activity state”. The office must again respectfully disagree, Ashbrook’s par. 54 explains “the sensor may determine a certain amount or type of movement (walking)” which then indicates that the touchscreen is in a pocket/purse and thus obstructed and therefore the touch sensitivity is modified. While true that Ashbrook in view of Piot do not explicitly teach a machine learning algorithm determining a touch sensitivity modification condition that specifies that sensitivity of the device is modified in response to the user being in a first physical state, the combination of Ashbrook and Piot disclose that ML algorithms can be used to determine when wanted and unwanted touches may occur, this is similar to the instant specification where the physical state is not explicitly linked to the ML algorithm.
On the Remarks pg. 13, Applicant presents similar arguments regarding the ML algorithm of the combination not being disclosed for the specific triggering conditions of the dependent claims 4, 5, 11, 12 and 18.  The office notes that, as explained above, the combination of Ashbrook and Piot disclose ML algorithms used to determine wanted and unwanted touches which map to the triggering conditions of Ashbrook, this is in accordance with the instant specification where the ML algorithms are listed in general to be used for the touch sensitivity modification conditions in general.
On the Remarks pg. 15, Applicant argues that Kim fails to disclose the amended limitations of claim 24. Please see above rejection addressing the newly presented limitations of claims 24 and 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILIANA CERULLO/            Primary Examiner, Art Unit 2621